     Case 2:20-cv-00384-JLB Document 10 Filed 07/02/20 Page 1 of 2 PageID 1675




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

IN RE: BENJAMIN H. YORMAK


IN RE: BENJAMIN H. YORMAK

               Debtor.


STEVEN R YORMAK,

               Appellant,

v.                                                       Case No.: 2:20-cv-384-FtM-66
                                                        Bankr. No.: 9:15-BK-04241-FMD

ROBERT E. TARDIF, JR.,

               Appellee.
                                              /

      ORDER DENYING APPELLANT’S EMERGENCY TO CERTIFY APPEAL TO
        ELEVENTH CIRCUIT COURT OF APPEALS WITHOUT PREJUDICE

        Upon review of Appellant Steven Yormak’s “Emergency Motion to Certify Appeal to

Eleventh Circuit Court of Appeals” (Doc. 9), the Court has determined that it is not an emergency

(nor does Mr. Yormak explain why it may be one). See Onward Healthcare, Inc. v. Runnels, No.

6:12-CV-508-ORL-37, 2012 WL 1259074, at *2 n.3 (M.D. Fla. Apr. 13, 2012) (listing as examples

of emergencies: “[when] a person's life is in danger, a family is about to be thrown out of its home,

or a ruinous calamity is about to descend upon the community at large”); see also Local Rule

3.01(e) (stating that the “unwarranted designation of a motion as an emergency motion may result

in the imposition of sanctions’). As the designation of the Motion as an emergency is improper,

the Court denies it without prejudice for leave to refile and expresses no opinion as to its merits.

        Accordingly, it is now ORDERED:
  Case 2:20-cv-00384-JLB Document 10 Filed 07/02/20 Page 2 of 2 PageID 1676




       Appellant’s Emergency Motion to Certify Appeal to Eleventh Circuit Court of Appeal

(Doc. 9) is DENIED WITHOUT PREJUDICE for leave to refile.

       DONE and ORDERED in Fort Myers, Florida this 2nd day of July 2020.




Copies: All Parties of Record




                                           2
